Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received June 20th, 2022.  Claims 1, 17, and 22 have been amended. Claims 1-23 have been entered and are presented for examination.
Response to Arguments
Applicant’s arguments, filed June 20th, 2022 , have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11, 13-15, 17-20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0225311) in view of Mihaly et al. (US 2012/0092997) in view of Xiong et al. (US 2017/0346924) in view of Westphal (US 2014/0189060) in view of Strigeus et al. (US 2015/0089075).
Regarding claims 1, 17, 22, ,Liu et al. discloses a network arrangement (see Figure 1 [Network]) comprising: a plurality of access points that are part of one or more existing networks and operable to individually address and communicate with each other to form a local area network (LAN) to transfer data between two or more of the plurality of access points using point-to-point links independent of their function in the one or more first existing networks (see Figure 1 and paragraph 0036 [mesh access points; IEEE 802.11; Figure 10 shows radio communication interfaces]), wherein each access point of the plurality of access points is associated with a cache to store content that may be forwarded to other access points access points in the plurality of access points (paragraph 0032 [To increase the capacity of the streaming services and ensure high delivery quality, some or all wireless mesh routers have capability to cache the content in the mesh network]); the one ore access points including access points throughout the LAN more than one hop away for the access point (see Figure 1A).
Liu et al. does not explicitly disclose wherein one access point is operable to identify one or more of the plurality of access points from which desired content is cached and to request at least one of the one or more of the plurality of access points to transfer desired content to the one access point via one or more direct point-to-point transfers between access pairs of the plurality of access points.
However, Mihaly et al. suggests such a feature wherein the cache initiates in step S5 a distributed search among the other first-tier caches T1 of the distributed cache system 5. If the content is found in any cache in step S6, the content is pulled in step S8 and mirrored on the original first-tier cache T1 in step S9. The cache answers the request in step S4, and by doing so saving on access network traffic costs (see Figure 3 and paragraph 0063).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to implement the method of Mihaly et al. into the system of Liu et al. The method of Mihaly et al. can be implemented by enabling one of the mesh access point receiving the request to search other mesh access point’s cache to determine whether the other mesh APs have the content and if so, requesting the content from the mesh AP to be transmitted to the requestor.  The motivation for this is to save on access network traffic costs.
The references as combined above do not explicitly disclose wherein an access point of the plurality of access points is operable to send a request for a desired content to one or more of the plurality of access points without a network list for the desired content.
However, Xiong et al. discloses, in a similar system, when user device 12 is seeking specific pieces of media content, the user device will first ask the peer devices for which it is responsible for tracking whether they have the pieces of media content (i.e., the requestor does not know where the content is located). If the peer devices do not have the media content requested, they will provide the requesting user device with contact information for peer devices 44-46 that may be responsible for tracking the content user device 12 is seeking (paragraph 0066).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize Xiong et al. is suggesting that one of peer devices will be able to respond to user device 12 with the location of the specific content. The motivation for this is to request the content when it is found.
The references as combined above do not explicitly disclose receive a response including a content identifier of the desired content.
However, Westphal discloses sending of the content request may ask for a signature of the content to be forwarded back to ensure that the responder actually holds the data (paragraph 0058). The router may send back one or messages with name, location, and emptyfile (paragraph 0059).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize multiple responses can be sent to the request with location and the filename so that the requestor can attain the content when needed. 
The references as combined above do not explicitly disclose the response including an access point identifier including a media access control address of each of the one or more of the plurality of access points which stores the desired content, or portion.
However, Strigeus et al. discloses retrieves content-access information from source table 334) that enables distribution of content to a plurality of clients having different file format processing capabilities. In some implementations, the content-access information includes locations of content in a content distribution network, a list of peers that have portions of the content, other information that can be used by the computer system to provide the content to a respective client and/or other information that can be used by a respective client to request the content from a content source including a MAC address (paragraph 0146).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize, a MAC address can be used to identify the MAPs which have the content requested.  

Regarding claims 2, 18, 23, the references as combined above further disclose wherein the one access point is operable to address one or more access points of the plurality of access points and to select among the one or more access points from which cached content is available as a source for the desired content for a client coupled to the one access point that requested the content (see Figure 3 and paragraph 0063 [the cache initiates in step S5 a distributed search among the other first-tier caches T1 of the distributed cache system 5. If the content is found in any cache in step S6, the content is pulled in step S8 and mirrored on the original first-tier cache T1 in step S9.; Mihaly et al.]).
Regarding claim 4, Liu et al. further discloses wherein each access point of the plurality of access points comprises a Wi-Fi access point or a hotspot (see Figure 1 and paragraph 0036 [mesh access points; IEEE 802.11]).
Regarding claims 3, 19, the references as combined above disclose all the recited subject matter in claims 2, 18, but do not explicitly disclose wherein the one access point is operable to select multiple access points among the one or more existing networks to source at least a portion of the desired content to obtain the desired content by combining portions of the provided by the two or more of the multiple access points when the desired content is distributed among the multiple access points.
	However, Westphal further discloses different segments or chunks of content may be retrieved from each source, and combined by the router to feed back to the MN (paragraph 0049).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize multiple mesh APs could house different chunks of the requested content wherein all mesh APs with a chunk are sources wherein the mesh AP receiving both chunks could combine them.  The motivation for this is to provide the requested content to the user. 
	Regarding claim 5, Liu et al. further discloses wherein at least one access point of the plurality of access points operates as a repeater when transferring the desired content to the one access point (see Figure 1 [multiple mesh APs act as repeaters]).
	Regarding claim 6, Liu et al. further suggests wherein the one at least one access point acts as a repeater between the LAN and at least one other network (paragraph 0036 and 0107 [802.11; One wireless communication (radio) interface provides network access for client devices. Other radio interfaces form a mesh network with other mesh servers, MAPs or routers]).
Regarding claims 7, 20, the references as combined above disclose all the recited subject matter in claims 1, 17, but do not explicitly disclose wherein the desired content or portion thereof is stored in a cache of a client coupled to a first access point and is transferred to the one access point in response to the one access point requesting the content from the first access point.
Liu et al. discloses for simplicity, only the streaming traffic from the mesh cache router to the client is considered and it is assumed that there is no traffic from the client to the mesh cache router (paragraph 0069) which suggests the feature can occur. 
However, it is well-known in the art for a client device to be a source of a stream wherein it would have been obvious to one of ordinary skill in art to recognize that client device can also cache content wherein the motivation for this is to allow users to be source of a multicast transmission.
Regarding claim 8, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose a network controller with a mapping of the plurality of access points that specifies cached content accessible through each access point and information to facilitate content sharing of accessible cached content among the plurality of access points.
However, Westphal discloses the controller 142 may maintain a global state of all caches in the network 130, e.g., which cache stores a specified content (paragraph 0034).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a controller could have a master list of where each content is stored.  The motivation for this would allow the mesh AP to determine where the content is located when the other T1, T2 routers do not have the content.
	Regarding claim 9, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose a network server coupled to the plurality of network access points to determine content that is accessible through each of the plurality of access points for transfer among the plurality of access points, the network controller having a search engine to search cached content of access points and to notify the plurality of access points of content location within the LAN.
	However, Westphal discloses disclose a network server coupled to the plurality of network access points (see Figures 1-2 [server connected to multiple APs]) to determine content that is accessible through each of the plurality of access points for transfer among the plurality of access points (intended use), the network controller having a search engine to search cached content of access points (paragraph 0034 [maintaining a global cache list and content]) and to notify the plurality of access points of content location within the LAN (intended use).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a controller could have a master list of where each content is stored.  The motivation for this would allow the mesh AP to determine where the content is located when the other T1, T2 routers do not have the content.
Regarding claim 10, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein selected access points of the plurality of access points are pre-loaded with one or more items of content to be made available for access by other access points of the plurality of access points.
However, it is well-known in the art to pre-load content on to a device wherein the content is made accessible.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to pre-load some content on to the mesh APs such that mesh APs would have content to share thereby lowering the load on servers and network resources.
Regarding claim 11, Liu et al. further discloses wherein access points of the plurality of access points are self-organizing (paragraph 0008 [automatic network organizing and self-healing]).
Regarding claim 13, the reference as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein caching protocol for a cache associated with at least one access point of the plurality of access points is set by artificial intelligence.
Westphal et al. discloses the controller 142 may select a cache (assume the cache 132), write appropriate flows to re-direct a copy of the content towards the cache 132, record location of the cache 132 as the location of the content (paragraph 0036).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the controllers decisions could be made by AI since AI is known in the art to attempt to mimic the decisions of humans. 
Regarding claim 14, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein dynamic load balancing is performed between Internet service providers (ISPs) and access points of the LAN for downloading content from the Internet.
However, load balancing between multiple service operators and associated APs is a well-known feature in the art and obvious since it allows network resources or AP resources to the strained at one particular point in the network. 
Regarding claim 15, Liu et al. further discloses a client coupled to the one access point and operating as a kiosk to enable access to the desired content to one or more mobile devices in communication with the one access point, the kiosk to generate a request for the desired content and to output the desired content once obtained via an output interface on the kiosk (see Figure 1).

Claim 12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0225311) in view of Mihaly et al. (US 2012/0092997) in view of Xiong et al. (US 2017/0346924) in view of Westphal (US 2014/0189060) in view of Strigeus et al. (US 2015/0089075) as applied to claims 11, 17, and further in view of Iyer et al. (US 2012/0166519).
	Regarding claim 12, the references as combined above disclose all the recited subject matter in claim 11, but do not explicitly disclose wherein each node of the plurality of access points finds one or more other access points by searching hidden service set identifiers (SSIDs).
	However, Iyer et al. suggests that an AP coming into a network tries to discover a provisioning WLAN wherein the provisioning WLAN has a hidden SSID (paragraph 0041).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Iyer et al. by enabling the mesh APs to connect to one another using a hidden shared SSID.  The motivation for this is to create a network where only the mesh APs can identify and communicate. 
Regarding claim 21, Liu et al. further discloses wherein access points of the plurality of access points are self-organizing (paragraph 0008 [automatic network organizing and self-healing]).
The references as combined above do not explicitly disclose wherein each node of the plurality of access points finds one or more other access points by searching hidden service set identifiers (SSIDs).
	However, Iyer et al. suggests that an AP coming into a network tries to discover a provisioning WLAN wherein the provisioning WLAN has a hidden SSID (paragraph 0041).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Iyer et al. by enabling the mesh APs to connect to one another using a hidden shared SSID.  The motivation for this is to create a network where only the mesh APs can identify and communicate. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0225311) in view of Mihaly et al. (US 2012/0092997) in view of Xiong et al. (US 2017/0346924) in view of Westphal (US 2014/0189060) in view of Strigeus et al. (US 2015/0089075) as applied to claims 1, and further in view of Widergren et al. (US 2012/0066493).
	Regarding claim 16, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the desired content is transferred with DRM protected, trackable, rule-based metadata.
	However, Widergren et al. discloses such features wherein it would have been obvious to one of ordinary skill in the art to recognize the features of Widergren et al. provide security of the content.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465